DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lauderdale et al. (US Pub. No. 2004/0213003 A1).
As to claim 1, Lauderdale teaches a method for providing light beneath a suspended ceiling, including the steps of: attaching opposing terminal ends of a partially lighted T-bar to other T-bars within the suspended ceiling (Fig. 2), the partially lighted T-bar having a single elongated spine (#10A) extending between the opposing terminal ends, a rest shelf at a lower portion of the spine (#10D, #10E), the rest shelf separated into two sides by the single elongated spine (Fig. 2), a light covering a portion of an underside of the rest shelf (Figs. 3, 4, 5 7), and an unlit surface on a portion of said underside of said rest shelf (Fig. 7, directional lighting show in Fig. 7 leaving areas unlit); and placing at least one ceiling tile upon each of the two sides of the rest shelf (See for example Fig. 4).
It is the Examiner’s position that Lauderdale teaches unlit surfaces on a portion of said underside of said shelf based on the type of lighting devices shown. Additionally, Lauderdale teaches a driver of known construction (¶ [0047]) for use with the lights. Known drivers at the time of the invention were capable of selectively activating LEDs or lighting devices as desired. Thus, it would have been obvious to one of ordinary skill in the art to use a known driver as taught by Lauderdale to selectively activate only some of the lighting devices as desired, resulting in unlit portions, for the purpose of creating a desired lighting condition.
As to claim 2, Lauderdale teaches said attaching step includes the light located within a compartment extending from a lower portion of the rest shelf (Fig. 8B).  
As to claim 3, Lauderdale teaches the compartment includes a pair of sidewalls extending down from a lower portion of the rest shelf (Fig. 8B).  
As to claim 4, Lauderdale teaches the pair of sidewalls are parallel and spaced from each other by a width of the compartment (Fig. 9B).  
As to claim 5, Lauderdale teaches the compartment has a substantially constant cross-sectional form between the pair of sidewalls (Fig. 9B showing two parallel walls).  
As to claim 6, Lauderdale teaches said providing step includes approximately half of the underside of the rest shelf being covered by the light (see the rejection of claim 1). Either the lights can be placed such that only approximately half of the underside is lit (Fig. 7), or it would have been obvious to one of ordinary skill in the art to use a known driver as taught by Lauderdale to selectively activate only some of the lighting devices as desired, resulting in unlit portions, for the purpose of creating a desired lighting condition.
As to claim 12, Lauderdale teaches method for shining light down from a suspended ceiling, including the steps of: placing a partially lighted T-bar within a grid of T-bars of the suspended ceiling (Fig. 2), the partially lighted T-bar including at least one elongated spine (#10A) extending between opposing terminal ends, a rest shelf at a lower portion of the spine (#10D, #10E), the rest shelf separated into two lateral sides by the at least one elongated spine (Fig. 2) and configured so that at least one ceiling tile may rest upon each of the two sides of the rest shelf (See for example Fig. 4), a light covering a portion of an underside of the rest shelf (Figs. 3, 4, 5 7), and an unlit surface on a portion of the underside of the rest shelf (Fig. 7, directional lighting show in Fig. 7 leaving areas unlit); and resting edges of ceiling tiles upon each of the two lateral sides of the rest shelf (See for example Fig. 4).
It is the Examiner’s position that Lauderdale teaches unlit surfaces on a portion of said underside of said shelf based on the type of lighting devices shown. Additionally, Lauderdale teaches a driver of known construction (¶ [0047]) for use with the lights. Known drivers at the time of the invention were capable of selectively activating LEDs or lighting devices as desired. Thus, it would have been obvious to one of ordinary skill in the art to use a known driver as taught by Lauderdale to selectively activate only some of the lighting devices as desired, resulting in unlit portions, for the purpose of creating a desired lighting condition.  
As to claim 13, Lauderdale teaches said placing step includes the light located within a compartment extending from the lower portion of the rest shelf (Fig. 8B).  
As to claim 14, Lauderdale teaches the compartment includes a pair of sidewalls extending down from a lower portion of the rest shelf (Fig. 8B).  
As to claim 15, Lauderdale teaches the pair of sidewalls are parallel and spaced from each other by a width of the compartment (Fig. 9B showing two parallel walls).  
As to claim 16, Lauderdale teaches the compartment has a substantially constant cross-sectional form between the pair of sidewalls (Fig. 9B showing two parallel walls).  
Patent Application, Docket No. 21189.001 - Page 26 As to claim 17, Lauderdale teaches said placing step includes the portion of the underside of the rest shelf that is unlit being about half of a length of the underside of the rest shelf (see the rejection of claim 1). Either the lights can be placed such that only approximately half of the underside is lit (Fig. 7), or it would have been obvious to one of ordinary skill in the art to use a known driver as taught by Lauderdale to selectively activate only some of the lighting devices as desired, resulting in unlit portions, for the purpose of creating a desired lighting condition.  
As to claim 18, Lauderdale teaches said placing step includes the partially lighted T-bar having a slot within the spine (Fig. 2).  

Allowable Subject Matter
Claims 7-11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875